Exhibit 10.4
NISOURCE INC.

FORM OF

CHANGE IN CONTROL AND TERMINATION AGREEMENT
     NiSource Inc., a Delaware corporation (“Employer”), which as used herein
shall mean NiSource Inc. and all of its Affiliates, and Jon Veurink
(“Executive”) hereby enter into a Change in Control and Termination Agreement as
of February 1, 2010, (the “Effective Date”), which Agreement is hereinafter set
forth (“Agreement”).
WITNESSETH
     WHEREAS, Employer considers the ability to attract and retain talented
management to be part of its corporate strategy and necessary in protecting and
enhancing the interests of the Employer and its shareholders. As part of this
strategy, Employer desires to retain Executive in its employment notwithstanding
any actual or threatened Change in Control; and
     WHEREAS, Executive and Employer desire to enter into this Agreement
pertaining to the terms of Executive’s employment in the event of any actual or
threatened Change in Control;
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:
     1. Term. This Agreement shall begin on the Effective Date and shall
continue in effect until the date which is 24 months after the date on which
either Employer or Executive has given written notice to the other party of its
or his election to have this Agreement terminate (“Term”).
     2. Definitions. For purposes of this Agreement:
          (a) “Affiliate” or “Associate” shall have the meaning set forth in
Rule 12b-2 under the Securities Exchange Act of 1934.
          (b) “Base Salary” shall mean Executive’s monthly base salary at the
rate in effect on the date of a reduction for purposes of paragraph (g) of this
Section, or on the date of a termination of employment under circumstances
described in subsections 3(a) or (b) below, whichever is higher; provided,
however, that such rate shall in no event be less than the highest rate in
effect for Executive at any time during the Term.

- 1 -



--------------------------------------------------------------------------------



 



          (c) “Beneficiary” shall mean the person or entity designated by
Executive, by written instrument delivered to Employer, to receive the benefits
payable under this Agreement in the event of his death. If Executive fails to
designate a Beneficiary, or if no Beneficiary survives Executive, such death
benefits shall be paid:
               (i) to his surviving spouse; or
               (ii) if there is no surviving spouse, to his living descendants
per stirpes; or
               (iii) if there is neither a surviving spouse nor descendants, to
his duly appointed and qualified executor or personal representative.
          (d) “Bonus” shall mean Executive’s target annual incentive bonus
compensation for the calendar year in which the date of a termination of
employment under circumstances described in subsection 3(a) below occurs, under
the NiSource Inc. Corporate Incentive Plan or such other incentive bonus
compensation plan then maintained by Employer (“Annual Incentive Plan”);
provided, however, that such target annual incentive bonus compensation shall in
no event be less than the highest target annual incentive bonus compensation of
Executive under any such Annual Incentive Plan for any calendar year commencing
during the Term.
          (e) A “Change in Control” shall be deemed to take place on the
occurrence of any of the following events:
       (1) The acquisition by an entity, person or group (including all
Affiliates or Associates of such entity, person or group) of beneficial
ownership, as that term is defined in Rule 13d-3 under the Securities Exchange
Act of 1934, of capital stock of NiSource Inc. entitled to exercise more than
30% of the outstanding voting power of all capital stock of NiSource Inc.
entitled to vote in elections of directors (“Voting Power”);
       (2) The effective time of (i) a merger or consolidation of NiSource Inc.
with one or more other corporations unless the holders of the outstanding Voting
Power of NiSource Inc. immediately prior to such merger or consolidation (other
than the surviving or resulting corporation or any Affiliate or Associate
thereof) hold at least 50% of the Voting Power of the surviving or resulting
corporation (in substantially the same proportion as the Voting Power of
NiSource Inc. immediately prior to such merger or consolidation), or (ii) a
transfer of a

- 2 -



--------------------------------------------------------------------------------



 



Substantial Portion of the Property, of NiSource Inc. other than to an entity of
which NiSource Inc. owns at least 50% of the Voting Power; or
     (3) The election to the Board of Directors of NiSource Inc. (the “Board”)
of candidates who were not recommended for election by the Board, if such
candidates constitute a majority of those elected in that particular election
(for this purpose, recommended directors will not include any candidate who
becomes a member of the Board as a result of an actual or threatened election
contest or proxy or consent solicitation on behalf of anyone other than the
Board or as a result of any appointment, nomination, or other agreement intended
to avoid or settle a contest or solicitation). Notwithstanding the foregoing, a
Change in Control shall not be deemed to take place by virtue of any transaction
in which Executive is a participant in a group effecting an acquisition of
NiSource Inc. and, after such acquisition, Executive holds an equity interest in
the entity that has acquired NiSource Inc.
        (f) “Good Cause” shall be deemed to exist if, and only if Employer
notifies Executive, in writing, within 60 days of its knowledge that one of the
following events occurred:
             (1) Executive engages in acts or omissions constituting dishonesty,
intentional breach of fiduciary obligation or intentional wrongdoing or
malfeasance, in each case that results in substantial harm to Employer; or
             (2) Executive is convicted of a criminal violation involving fraud
or dishonesty.
        (g) “Good Reason” shall be deemed to exist if, and only if:
             (1) there is a significant diminution in the nature or the scope of
Executive’s authorities or duties;
             (2) there is a significant reduction in Executive’s monthly rate of
Base Salary and his opportunity to earn a bonus under an incentive bonus
compensation plan maintained by Employer or his benefits; or
             (3) Employer changes by 50 miles or more the principal location at
which Executive is required to perform services as of the date of a Change in
Control.
          (h) “Pension Plan” shall mean any Retirement Plan that is a defined
benefit plan as defined in Section 3(35) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).

- 3 -



--------------------------------------------------------------------------------



 



          (i) “Retirement Plan” shall mean any qualified or nonqualified
supplemental employee pension benefit plan, as defined in Section 3(2) of ERISA,
currently or hereinafter made available by Employer in which Executive is
eligible to participate.
          (j) “Severance Period” shall mean the period beginning on the date
Executive’s employment with Employer terminates under circumstances described in
subsection 3(a) and ending on the date 24 months thereafter.
          (k) “Substantial Portion of the Property of NiSource Inc.” shall mean
50% of the aggregate book value of the assets of NiSource Inc. and its
Affiliates and Associates as set forth on the most recent balance sheet of
NiSource Inc., prepared on a consolidated basis, by its regularly employed,
independent, certified public accountants.
          (l) “Welfare Plan” shall mean any health and dental plan, disability
plan, survivor income plan or life insurance plan, as defined in Section 3(1) of
ERISA, currently or hereafter made available by Employer in which Executive is
eligible to participate.
     3. Benefits Upon Termination of Employment.
          (a) The following provisions will apply if a Change in Control occurs
during the Term, and at any time during the 24 months after the Change in
Control occurs (whether during or after the expiration of the Term), the
employment of Executive with Employer is terminated by Employer for any reason
other than Good Cause, or Executive terminates his employment with Employer for
Good Reason. In addition, the following provisions also will apply if (i) a
Change in Control occurs during the Term, (ii) Employer has terminated
Executive’s employment other than for Good Cause during the year prior to the
Change in Control but after a third party and/or Employer had taken steps
reasonably calculated to effect a Change in Control and (iii) it is reasonably
demonstrated by Executive that such termination of employment was in connection
with or in anticipation of a Change in Control.
     (1) Employer shall pay Executive an amount equal to 24 times the sum of (a)
Executive’s Base Salary plus (b) one-twelfth of his Bonus. Such amount shall be
paid to Executive in a lump sum within 60 days following Executive’s termination
of employment.
     (2) Employer shall pay Executive an amount equal to the pro rata portion of
Executive’s target annual incentive bonus compensation for the

- 4 -



--------------------------------------------------------------------------------



 



calendar year under the Annual Incentive Plan then maintained by Employer, that
is applicable to the period commencing on the first day of such calendar year
and ending on the date of termination. Such bonus amount shall be paid to
Executive in a lump sum within 30 days after his date of termination of
employment.
     (3) Executive shall receive any and all benefits accrued through the date
of termination of employment under any Retirement Plan, Welfare Plan or other
plan or program in which he participates at the date of termination of
employment. The amount, form and time of payment of such benefits will be
determined by the terms of such Retirement Plan, Welfare Plan and other plan or
program. Further, Executive’s employment shall be deemed to have terminated by
reason of retirement without regard to vesting limitations in all such plans and
other plans or programs not subject to the qualification requirements of Section
401(a) of the Internal Revenue Code of 1986 as amended (“Code”), under
circumstances that have the most favorable result for Executive thereunder for
all purposes of such Plans and other plans or programs. Payment shall be made at
the earliest date permitted under any such Plan or other plan or program that is
not funded with a trust agreement.
     (4) If upon the date of termination of Executive’s employment Executive
holds any options with respect to stock of Employer, all such options will
immediately become exercisable upon such date and will be exercisable for
200 days thereafter (but not longer than the regularly scheduled term of such
options). Any restrictions on stock of Employer owned by Executive on the date
of termination of his employment will lapse on such date.
     (5) In lieu of a contribution by Employer to, or a reimbursement to
Executive for, any coverage premiums and any other expenses payable by Executive
during the Severance Period under all Welfare Plans maintained by Employer in
which he and his spouse and other dependents were participating immediately
prior to the date of his termination, Employer will pay to Executive an amount
equal to 130% of such coverage premiums and expenses otherwise payable during
the Severance Period. Such amount shall be paid to Executive in a lump sum
within 60 days following Executive’s termination

- 5 -



--------------------------------------------------------------------------------



 



of employment.
     (6) Executive shall receive outplacement services for a period commencing
on the date of termination of employment and continuing until the earlier to
occur of the Executive accepting other employment or 12 months after the date of
termination, in an amount not to exceed $25,000.
     (7) During the Severance Period, Executive shall not be entitled to
reimbursement for fringe benefits, including without limitation, dues and
expenses related to club memberships, automobile expenses, expenses for
professional services and other similar perquisites.
        (b) If the employment of Executive with Employer is terminated by
Employer or Executive other than under circumstances set forth in subsection
3(a), Executive’s Base Salary shall be paid through the date of his termination,
and Employer shall have no further obligation to Executive or any other person
under this Agreement. Such termination shall have no effect upon Executive’s
other rights, including but not limited to, rights under the Retirement Plans
and the Welfare Plans.
        (c) Notwithstanding anything herein to the contrary, (1) in the event
Employer shall terminate the employment of Executive for Good Cause hereunder,
Employer shall give Executive at least thirty (30) days prior written notice
specifying in detail the reason or reasons for Executive’s termination, and
(2) in the event Executive terminates his employment for Good Reason hereunder,
Executive shall give Employer at least 30 days prior written notice specifying
in detail the Good Reason conditions. If Employer cures such conditions, any
subsequent termination of employment by Executive will not be considered to be
made for Good Reason.
        (d) This Agreement shall have no effect, and Employer shall have no
obligations hereunder, if Executive’s employment terminates for any reason at
any time other than (i) during the 24 months following a Change in Control; or
(ii) as otherwise specifically set forth in Subsection 3(a).
     4. Setoff. No payments or benefits payable to or with respect to Executive
pursuant to this Agreement shall be reduced by any amount Executive or his
spouse or Beneficiary, or any other beneficiary under the Pension Plans, may
earn or receive from employment with another employer or from any other source,
except as expressly provided in subsection 3(a)(6).

- 6 -



--------------------------------------------------------------------------------



 



     5. Death. If Executive’s employment with Employer terminates under
circumstances described in subsections 3(a) or (b), then upon Executive’s
subsequent death, all unpaid amounts payable to Executive under subsections
3(a)(1), (2) or (3) or 3(b), or Section 4, if any, shall be paid to his
Beneficiary.
     6. No Solicitation of Representatives and Employees. Executive agrees that
he shall not, during the Term or the Severance Period, directly or indirectly,
in his individual capacity or otherwise, induce, cause, persuade, or attempt to
do any of the foregoing in order to cause, any representative, agent or employee
of Employer to terminate such person’s employment relationship with Employer, or
to violate the terms of any agreement between said representative, agent or
employee and Employer.
     7. Confidentiality. Executive acknowledges that preservation of a
continuing business relationship between Employer and their respective
customers, representatives, and employees is of critical importance to the
continued business success of Employer and that it is the active policy of
Employer to guard as confidential certain information not available to the
public and relating to the business affairs of Employer. In view of the
foregoing, Executive agrees that he shall not during the Term and at any time
thereafter, without the prior written consent of Employer, disclose to any
person or entity any such confidential information that was obtained by
Executive in the course of his employment by Employer. This section shall not be
applicable if and to the extent Executive is required to testify in a
legislative, judicial or regulatory proceeding pursuant to an order of Congress,
any state or local legislature, a judge, or an administrative law judge or is
otherwise required by law to disclose such information.
     8. Forfeiture. If Executive shall at any time violate any obligation of his
under Sections 7 or 8 in a manner that results in significant damage to the
Employer or its business, he shall immediately forfeit his right to any benefits
under this Agreement, and Employer shall thereafter have no further obligation
hereunder to Executive or his spouse, Beneficiary or any other person.
     9. Executive Assignment. No interest of Executive, his spouse or any
Beneficiary, or any other beneficiary under the Pension Plans, under this
Agreement, or any right to receive any payment or distribution hereunder, shall
be subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or

- 7 -



--------------------------------------------------------------------------------



 



encumbrance of any kind, nor may such interest or right to receive a payment or
distribution be taken, voluntarily or involuntarily, for the satisfaction of the
obligations or debts of, or other claims against, Executive or his spouse,
Beneficiary or other beneficiary, including claims for alimony, support,
separate maintenance, and claims in bankruptcy proceedings.
     10. Benefits Unfunded. All rights under this Agreement of Executive and his
spouse, Beneficiary or other beneficiary under the Pension Plans, shall at all
times be entirely unfunded, and no provision shall at any time be made with
respect to segregating any assets of Employer for payment of any amounts due
hereunder. None of Executive, his spouse, Beneficiary or any other beneficiary
under the Pension Plans shall have any interest in or rights against any
specific assets of Employer, and Executive and his spouse, Beneficiary or other
beneficiary shall have only the rights of a general unsecured creditor of
Employer.
     11. Waiver. No waiver by any party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of any other provisions
or conditions at the same time or at any prior or subsequent time.
     12. Litigation Expenses. Following the occurrence of Change in Control,
Employer shall pay Executive’s reasonable attorneys’ fees and legal expenses in
connection with any judicial proceeding to enforce this Agreement, or to
construe or determine the validity of this Agreement or otherwise in the event
Executive is successful in one material claim in such litigation. Such
reimbursement shall occur by March 15 of the calendar year after the calendar
year in which such reimbursement obligation was finally determined.
     13. Continuing Indemnification and Advancement of Expenses. Following the
occurrence of a Change in Control, to the full extent permitted by law, Employer
shall indemnify Executive against any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, arising by
reason of Executive’s status as a director, officer, employee and/or agent of
Employer. In addition, to the extent permitted by law, Employer shall advance or
reimburse any expenses, including reasonable attorney’s fees, Executive incurs
in investigating and defending any actual or threatened action, suit or
proceeding for which Executive may be entitled to indemnification under this
Section 14. Executive agrees to repay any expenses paid or reimbursed by
Employer if it is ultimately determined that Executive is not

- 8 -



--------------------------------------------------------------------------------



 



legally entitled to be indemnified by Employer.
     14. Applicable Law. This Agreement shall be construed and interpreted
pursuant to the laws of Indiana.
     15. Entire Agreement. This Agreement contains the entire Agreement between
the Employer and Executive and supersedes any and all previous agreements;
written or oral; between the parties relating to the subject matter hereof. For
the avoidance of doubt, if Executive becomes entitled to the benefits under this
Agreement, Executive shall not be eligible for any duplicative benefits under
any other agreement, offer letter, plan, program or policy. No amendment or
modification of the terms of this Agreement shall be binding upon the parties
hereto unless reduced to writing and signed by Employer and Executive.
     16. No Employment Contract. Nothing contained in this Agreement shall be
construed to be an employment contract between Executive and Employer or provide
Executive with the right to continued Employment with Employer.
     17. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original.
     18. Severability. In the event any provision of this Agreement is held
illegal or invalid, the remaining provisions of this Agreement shall not be
affected thereby.
     19. Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives and
successors.
     20. Employment with an Affiliate. For purposes of this Agreement,
(A) employment or termination of employment of Executive shall mean employment
or termination of employment with Employer and all Affiliates, (B) Base Salary
and Bonus shall include remuneration received by Executive from Employer and all
Affiliates, and (C) the terms Pension Plan, Retirement Plan and Welfare Plan
maintained or made available by Employer shall include any such plans of any
Affiliate of Employer.
     21. Notice. Notices required under this Agreement shall be in writing and
sent by registered mail, return receipt requested, to the following addresses or
to such other address as the party being notified may have previously furnished
to the other party by written notice:

If to Employer:   NiSource Inc.
801 E. 86th Avenue
Merrillville, Indiana 46410
Attention: Robert D. Campbell

- 9 -



--------------------------------------------------------------------------------



 



If to Executive:   Jon Veurink
1621 Tuckaway Trail
West Chester, PA 19380

     22. 409A Savings Clause. Employer and Executive intend that this Agreement
be interpreted in a manner that is compliant with Code Section 409A so that
Executive does not incur additional taxes or penalties under Code Section 409A.
If and to the extent that any payment or benefit under this Agreement is
determined by Employer to constitute “non-qualified deferred compensation”
subject to Code Section 409A and is payable to Executive by reason of
Executive’s termination of employment, then (a) such payment or benefit shall be
made or provided to Executive only upon a “separation from service” as defined
for purposes of Code Section 409A under applicable regulations and (b) if
Executive is a “specified employee” (within the meaning of Code Section 409A and
as determined by Employer), such payment or benefit shall not be made or
provided before the date that is six months after the date of Executive’s
separation from service (or Executive’s earlier death). Any amount not paid in
respect of the six month period specified in the preceding sentence will be paid
to Executive in a lump sum after the expiration of such six month period. Any
such payment or benefit shall be treated as a separate payment for purposes of
Section Code 409A to the extent Code Section 409A applies to such payments.
     IN WITNESS WHEREOF, Executive has hereunto set his hand, and Employer has
caused these presents to be executed in its name on its behalf, all on the 2 day
of February, 2010.

            NISOURCE INC.
      By:   /s/ Robert C. Skaggs Jr.               Title:     President & CEO   
            EXECUTIVE
      /s/ Jon D. Veurink       Jon Veurink           

- 10 -